Citation Nr: 0523825	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04 35 595	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the February 2004 rating decision wherein the RO 
severed entitlement to service connection for diabetes 
mellitus was proper.

2.  Whether the February 2004 rating decision wherein the RO 
severed entitlement to service connection for peripheral 
neuropathy of the right lower extremity was proper.

3.  Whether the February 2004 rating decision wherein the RO 
severed entitlement to service connection for peripheral 
neuropathy of the left lower extremity was proper.

4.  Whether the February 2004 rating decision wherein the RO 
severed entitlement to service connection for peripheral 
neuropathy of the right upper extremity was proper.

5.  Whether the February 2004 rating decision wherein the RO 
severed entitlement to service connection for peripheral 
neuropathy of the left upper extremity was proper.

6.  Entitlement to special monthly compensation.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


INTRODUCTION

The veteran had active service from January 1959 to January 
1963, from November 1965 to November 1967, and from January 
1968 to September 1988.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  VA first has 
a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2004).

In written correspondence from the veteran received by the 
Board in July 2005, the veteran indicated that he was unable 
to attend his hearing scheduled for August 22, 2005, because 
he was now residing in the state of Missouri.  The veteran 
requested the hearing be rescheduled at the VA regional 
office in St. Louis, Missouri.  

Where an appellant fails to report for a hearing, a request 
for new hearing will be granted only if there was good cause 
for the failure to appear, and the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been made prior to the hearing.  
38 C.F.R. § 20.704(d) (2004).  The Board finds that the 
veteran has demonstrated good cause for his failure to 
appear.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The veteran should be scheduled for a 
video conference hearing at the VA 
regional office in St. Louis, Missouri 
before a Veterans Law Judge.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folders.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


